     Case 2:19-cv-12655-JCZ-MBN Document 68 Filed 08/16/21 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA

  PETER HANSCHE                                                   CIVIL ACTION


  VERSUS                                                          NO: 19-12655


  CITY OF NEW ORLEANS, ET AL.                                     SECTION: "A" (5)


                                        ORDER

      In light of the circumstances regarding the COVID-19 outbreak,

      Accordingly;

      IT IS ORDERED that the jury trial in this matter, currently set for August 16, 2021,

at 8:30 a.m., is CONTINUED. The trial will be reset at a soon to be scheduled status

conference.



      August 13, 2021

                                 ________________________________
                                           JAY C. ZAINEY
                                   UNITED STATES DISTRICT JUDGE
